Citation Nr: 0430009	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  03-11 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a stomach disorder.

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1957 to May 1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge in July 2004.  The transcript has been 
obtained and associated with the claims folder.

The Board notes that the veteran faxed additional evidence in 
support of his claim to the Board in August 2004.  The 
veteran did not submit a waiver of initial RO consideration.  
However, in light of the favorable outcome of the veteran's 
appeal, the Board's decision to proceed in adjudicating this 
claim does not, therefore, prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The veteran had previously disagreed with the initial 10 
percent ratings assigned for residual burn scars of the left 
and right side of his face awarded in the September 2002 
rating decision.  A statement of the case was issued in March 
2003.  On the veteran's March 2003 VA Form 9, he indicated 
that he was only appealing the stomach disorder claim.  As 
such, his claims for higher initial ratings for burn scars 
are no longer in appellate status.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The competent and probative evidence of record 
establishes that a stomach disorder manifested by 
gastroesophageal reflux (GERD), irritable bowel syndrome 
(IBS) with constipation, and diverticulosis, is related to 
the veteran's period of active duty service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, a 
stomach disorder manifested by GERD, IBS with constipation, 
and diverticulosis was incurred during the veteran's period 
of active duty service. 38 U.S.C.A. §§ 1110, 1112, 1154, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for a stomach disorder is satisfied.  The Board is 
confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a full 
grant of benefit sought on appeal by the veteran.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.

Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A.
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent. 
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical 
data or other rationale to support his opinion."  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The use of the word 
"possible" makes an opinion speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124 (1998).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Factual Background

The veteran's service medical records indicate that he was 
hospitalized for lower abdominal pain in June 1958.  At the 
time, no disease was found.  In December 1959, the veteran 
was again hospitalized with complaints referable to his 
stomach.  He was diagnosed with acute gastroenteritis.

Upon VA examination in August 2002, the veteran indicated 
that he had a history of GERD.  His abdomen was soft and non-
tender.  An upper gastrointestinal (GI) series indicated that 
the esophagus was normal.  There was no hiatal hernia or 
demonstrable reflux, as well as any indication of an ulcer or 
neoplasm.  The duodenal loop and proximal jejunal loop were 
normal in appearance.   The examiner opined the current 
stomach condition, i.e. GERD and diverticulosis, were not 
secondary to an episode of acute abdominal pain in 1958 and 
one episode of gastroenteritis in 1959. 

Private medical records from the Mayo Clinic dated between 
2000 and 2002 and the University of Michigan Medical School 
dated between 1977 and 1984, indicate the veteran sought 
treatment for GERD, diverticulosis, and IBS.  A history of 
hiatal hernia was also noted in 1977.  Treatment notes from 
the Garden City Hospital indicate the veteran was afforded an 
acute abdominal series in June 1997 for right lower quadrant 
pain.  A non-specific bowel gas pattern was seen.

In October 2002, the veteran testified before the RO.  He 
stated that he had stomach problems in service, to include 
gastritis.  He indicated that he has had a hiatal hernia, 
diverticulosis, and GERD.  The veteran further testified that 
no one knew what GERD was in 1958.

In January 2003, the veteran was afforded an additional VA 
examination.  The examiner diagnosed the veteran with GERD 
and hiatal hernia by history.  He was also diagnosed with 
diverticulosis and chronic constipation.  The examiner 
opined,


"I do not believe that [the] veteran's 
diagnosis of acute gastritis and 
gastroenteritis at the ages of 19 and 21 
were in any way related to his current 
problems, since GERD and hiatal hernia 
and diverticulosis, do not cause acute 
transient gastritis and/or 
gastroenteritis.  I also believe the 
veteran's chronic constipation is 
unrelated to the episode of acute 
gastroenteritis."

A letter from Dr. H.R. of Franklin Internists indicates that 
after a review of the veteran's service medical records, "it 
appears that the problems which [the veteran] has had are 
similar to those he suffered while on active duty."

In a letter dated in June 2003, Dr. N.T.G., indicated that 
the veteran suffered from constipation predominant IBS.  Dr. 
N.T.G. further indicated that the veteran presented with 
pains throughout the abdomen, similar to symptoms that the 
veteran had in service.  He concluded that he could not 
definitively state whether the diseases were the same, but 
that there was a great likelihood that the veteran suffered 
from IBS, which is a disease that could be seen throughout 
one's life and present with various manifestations of 
abdominal pain.  

Dr. N.T.G. clarified his opinion in a March 2004 letter.  He 
indicated that he reviewed the veteran's service medical 
records and came to the conclusion that the veteran "most 
likely did suffer from the same symptoms during his military 
service, given his long history of abdominal pain."

A June 2003 note from South Oakland Gastroenterology 
Associates, P.C., indicates that the veteran was most likely 
being treated for the same condition he was receiving 
treatment for while in the military.  

A February 2004 letter from Dr. E.A. indicates that the 
veteran was diagnosed with GERD and IBS.  Dr. E.A. opined 
that from a review of the veteran's old records, his current 
symptoms were similar to the ones he has related throughout 
the years and as far back as during his military service.  In 
an August 2004 letter, Dr. E.A. stated that the veteran's 
symptoms were compatible with IBS and GERD, and as best as he 
could tell had been present for a long time and had not 
changed over the years.  He did conclude however, that he 
could not ascribe the symptoms to any specific cause.

The veteran also submitted an August 2004 letter from Dr. 
T.F. M.  The letter indicated that it was apparent that the 
veteran had longstanding gastrointestinal complaints dating 
back to age 19, which sounded very much like chronic IBS.  
Dr. T.F.M. stated that he saw where the military physicians 
thought he suffered from acute gastritis and there was no 
doubt that he recently suffered from chronic gastritis 
associated with Helicobacter pylori infection.  He revealed 
that Helicobacter pylori infection, if not treated, could 
last decades.  So it was possible that if the veteran had 
gastritis in service it could have persisted until recently.  
Dr. T.F.M. indicated that he could not connect GERD, 
diverticulosis coli, constipation, and IBS with Helicobacter 
pylori infection per se.  Dr. T.F.M. further indicated that 
recent studies revealed that the veteran's H pylori infection 
had been eradicated.

Finally, the veteran presented testimony before the 
undersigned Acting Veterans Law Judge in July 2004.  The 
veteran testified that he was hospitalized for stomach 
problems while in service.  He indicated that his stomach 
complaints continued after his discharge and up until the 
present.  He further testified that he has been diagnosed 
with gastritis, IBS, diverticulosis, GERD, and H pylori.

Analysis

The evidence of record reveals that the veteran has suffered 
from a myriad of stomach conditions, to include GERD, IBS, 
diverticulosis, hiatal hernia, constipation, and Helicobacter 
pylori infection.  The veteran's service medical records 
clearly indicate that he was hospitalized on two occasions 
during active duty.  In 1958 he was treated for acute 
gastritis and in 1959 he was treated for acute 
gastroenteritis.  

It is evident from the medical evidence of record that the 
veteran currently has a stomach disorder.  However, the 
question remains whether the veteran's current symptomatology 
and diagnoses are related to his period of active duty 
service.  

As delineated above, there have been varying opinions by VA 
medical providers and private physicians with regard to 
etiology of the veteran's current stomach disorders.  While 
some question the causal relationship between the veteran's 
current disorder and the in service episodes, it does appear 
that the majority agree that the veteran is presenting with 
stomach complaints similar to those first reported in 
service.  There is also indication that a disease such as IBS 
could last throughout one's lifetime and private examiners 
have specifically linked current GERD, IBS with constipation, 
and diverticulosis to the veteran's military service.  As 
recent evidence reflects that the veteran has been 
successfully treated for H pylori with gastritis, there is no 
current basis to include this as a manifestation that can be 
service connected as related to the veteran's service-
connected stomach disability.  

In summary, the Board has thoroughly reviewed all the 
evidence of record and after careful consideration of all 
procurable and assembled data, finds that there exists an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the veteran's 
claim.  38 C.F.R. § 3.102.  Thus, 
resolving all benefit of the doubt in favor of the veteran, 
service connection for a stomach disorder manifested by GERD, 
IBS with constipation, and diverticulosis, is granted.  Id; 
Gilbert, supra. 

ORDER

Entitlement to service connection for a stomach disorder 
manifested by GERD, IBS with constipation, and 
diverticulosis, is granted.


	                        
____________________________________________
	Michael J. Skaltsounis
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



